ORDER
Upon consideration of the Joint Petition for Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 4th day of November, 2005,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that Nathaniel David Johnson be, and is hereby, suspended for thirty (30) days from the further practice of law in the State of Maryland effective December 1, 2005; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Nathaniel David Johnson from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.